Exhibit 32.1 CERTIFICATION In connection with the quarterly report of CenterState Banks, Inc. (“Company”) on Form 10-Q for the period ended June30, 2015 as filed with the Securities and Exchange Commission (“Report”), the undersigned does hereby certify pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and (2)to the best of my knowledge, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 4, 2015 By: /s/ John C. Corbett John C. Corbett President and Chief Executive Officer
